          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 1 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta            17326       84.89%       95.35%       98.71%       98.92%
             Capital
10/24/2020   Metro     Baltimore          10410       84.21%       89.82%       93.51%       95.63%
             Capital
10/24/2020   Metro     Capital            14949       92.98%       97.24%       98.20%       98.44%
             Capital   Greater S
10/24/2020   Metro     Carolina           11936       92.25%       97.52%       98.93%       99.07%
             Capital
10/24/2020   Metro     Greensboro         15753       83.59%       89.67%       96.57%       96.77%
             Capital   Mid-
10/24/2020   Metro     Carolinas          11164       90.56%       96.01%       97.65%       97.81%
             Capital   Norther
10/24/2020   Metro     Virginia           11774       91.55%       95.32%       96.81%       96.98%
             Capital
10/24/2020   Metro     Richmond            9994       92.46%       97.16%       98.67%       98.74%

10/24/2020 Eastern     Appalachian         1932       58.85%       62.47%       63.41%       63.82%

                       Central
10/24/2020 Eastern     Pennsylvania       28341       78.46%       90.50%       98.91%       99.36%

10/24/2020 Eastern     Kentuckiana          734       37.60%       49.86%       52.86%       53.95%
                       Norther
10/24/2020 Eastern     Ohio               35407       91.84%       98.73%       99.44%       99.47%

10/24/2020 Eastern     Ohio Valley        25323       95.08%       98.68%       99.36%       99.40%

                       Philadelphia
10/24/2020 Eastern     Metropo            18130       91.54%       95.09%       98.90%       99.13%

10/24/2020 Eastern     South Jersey       21337       95.54%       97.48%       98.22%       98.70%

10/24/2020 Eastern     Tennessee           3207       88.74%       96.41%       98.66%       98.66%

                       Western
10/24/2020 Eastern     New York           10331       96.20%       98.29%       99.27%       99.27%

                       Western
10/24/2020 Eastern     Pennsylvania       34029       98.08%       99.17%       99.72%       99.73%
                       Central
10/24/2020 Great Lakes Illinois           17965       89.89%       94.03%       96.85%       98.99%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 2 of 38



                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area       District      Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Great Lakes Chicago           11581       90.71%       91.97%       92.56%       95.81%

10/24/2020 Great Lakes Detroit            5808       74.04%       92.63%       97.37%       98.14%

10/24/2020 Great Lakes Gateway            9036       93.46%       97.08%       98.05%       98.15%
                       Greater
10/24/2020 Great Lakes Indiana             946       72.41%       91.75%       98.63%       98.63%
                       Greater
10/24/2020 Great Lakes Michigan           6128       91.66%       96.88%       97.99%       98.01%

10/24/2020 Great Lakes Lakeland           1882       81.72%       93.73%       95.64%       95.91%

10/24/2020 Northeast   Albany             9972       95.19%       98.44%       99.22%       99.27%

10/24/2020 Northeast   Caribbean          9666       99.63%       99.89%       99.92%       99.92%

                       Connecticut
10/24/2020 Northeast   Valley            12229       95.55%       97.74%       98.63%       98.80%
                       Greater
10/24/2020 Northeast   Boston            40936       96.03%       98.45%       99.02%       99.04%

10/24/2020 Northeast   Long Island       14887       96.61%       98.34%       98.81%       98.86%

10/24/2020 Northeast   New York           7335       91.15%       95.16%       99.17%       99.43%

                       Northern
10/24/2020 Northeast   New England        1472       76.56%       94.16%       99.18%       99.18%

                       Northern
10/24/2020 Northeast   New Jersey        30562       96.50%       97.68%       98.05%       98.11%

10/24/2020 Northeast   Triboro            5766       83.09%       85.76%       86.58%       86.68%

10/24/2020 Northeast   Westchester        8540       92.76%       95.94%       97.31%       97.45%

10/24/2020 Pacific     Bay-Valley        58723       98.43%       99.12%       99.29%       99.31%
10/24/2020 Pacific     Honolulu          26639       97.22%       98.96%       99.17%       99.25%

10/24/2020 Pacific     Los Angeles       55426       98.59%       99.16%       99.38%       99.38%

10/24/2020 Pacific     Sacramento        58963       96.75%       99.28%       99.35%       99.37%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 3 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Pacific      San Diego           90878       98.85%       99.49%       99.66%       99.66%
                        San
10/24/2020 Pacific      Francisco           36288       98.32%       99.17%       99.45%       99.47%

10/24/2020 Pacific      Santa Ana           45991       99.02%       99.61%       99.75%       99.76%
                        Sierra
10/24/2020   Pacific    Coastal             32414       98.49%       99.35%       99.58%       99.59%
10/24/2020   Southern   Alabama               620       65.65%       92.26%       96.61%       96.61%
10/24/2020   Southern   Arkansas              761       91.46%       96.32%       98.55%       98.55%
10/24/2020   Southern   Dallas               3105       94.59%       97.81%       98.58%       98.65%

10/24/2020 Southern     Ft. Worth            1887       90.04%       94.70%       96.08%       96.13%

10/24/2020 Southern     Gulf Atlantic       18637       90.82%       96.32%       98.69%       98.79%
10/24/2020 Southern     Houston              2696       84.64%       89.50%       91.58%       91.73%

10/24/2020 Southern     Louisiana             561       77.18%       90.73%       98.04%       98.04%

10/24/2020 Southern     Mississippi           469       85.50%       95.10%       98.51%       98.51%

10/24/2020 Southern     Oklahoma              385       75.32%       91.69%       97.40%       97.40%

10/24/2020 Southern     Rio Grande           3433       91.09%       95.22%       98.11%       98.11%
                        South
10/24/2020   Southern   Florida              9778       92.91%       96.32%       98.65%       98.66%
10/24/2020   Southern   Suncoast            47873       96.63%       98.55%       99.25%       99.26%
10/24/2020   Western    Alaska               4101       79.59%       88.03%       89.32%       89.61%
10/24/2020   Western    Arizona            121164       97.56%       99.35%       99.48%       99.53%
                        Central
10/24/2020 Western      Plains               7267       96.72%       98.53%       99.04%       99.04%

                        Colorado/W
10/24/2020 Western      yoming              20585       69.93%       89.58%       91.89%       91.97%
10/24/2020 Western      Dakotas             10696       96.23%       99.09%       99.70%       99.70%
10/24/2020 Western      Hawkeye             13338       95.25%       98.03%       98.49%       98.53%
                        Mid-
10/24/2020 Western      Americas             8547       93.81%       97.58%       99.33%       99.49%
                        Nevada
10/24/2020 Western      Sierra              24279       97.86%       99.44%       99.67%       99.70%

10/24/2020 Western      Northland            6158       97.30%       99.40%       99.71%       99.71%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 4 of 38



                                      Measured      Processing    Processing    Processing    Processing
                                      Volume:       Score:        Score Plus    Score Plus    Score Plus
                                      Inbound       Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area      District         Ballot        Ballot        Ballot        Ballot        Ballot
10/24/2020 Western   Portland               98841        92.49%        99.09%        99.37%        99.40%

10/24/2020 Western   Salt Lake City        39857        98.78%        99.54%        99.75%        99.81%
10/24/2020 Western   Seattle               97892        97.75%        99.07%        99.36%        99.42%
           Capital
10/26/2020 Metro     Atlanta               18003        89.44%        94.66%        97.46%        98.51%
           Capital
10/26/2020 Metro     Baltimore             18530        91.27%        95.61%        97.91%        99.00%
           Capital
10/26/2020 Metro     Capital               14799        93.21%        97.13%        98.89%        99.24%
           Capital   Greater S
10/26/2020 Metro     Carolina              12565        87.10%        93.55%        96.93%        98.30%
           Capital
10/26/2020 Metro     Greensboro            17800        82.68%        94.00%        96.30%        97.02%
           Capital   Mid-
10/26/2020 Metro     Carolinas             11440        86.12%        93.56%        95.01%        95.58%
           Capital   Norther
10/26/2020 Metro     Virginia              19824        93.50%        97.23%        97.78%        98.12%
           Capital
10/26/2020 Metro     Richmond              15749        91.18%        96.08%        97.58%        98.21%

10/26/2020 Eastern   Appalachian            3068        74.87%        81.29%        82.30%        82.66%

                     Central
10/26/2020 Eastern   Pennsylvania          53224        78.76%        92.10%        99.30%        99.49%

10/26/2020 Eastern   Kentuckiana             914        64.55%        71.99%        74.40%        76.59%
                     Norther
10/26/2020 Eastern   Ohio                  45561        92.64%        97.97%        98.62%        98.86%

10/26/2020 Eastern   Ohio Valley           30988        94.80%        98.56%        99.12%        99.41%

                     Philadelphia
10/26/2020 Eastern   Metropo               48362        93.03%        95.80%        97.39%        97.78%

10/26/2020 Eastern   South Jersey          17531        90.87%        94.47%        95.73%        96.37%

10/26/2020 Eastern   Tennessee              8689        92.82%        97.25%        98.60%        98.92%

                     Western
10/26/2020 Eastern   New York              15455        96.60%        98.65%        99.06%        99.18%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 5 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area       District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Western
10/26/2020 Eastern     Pennsylvania       41674       97.26%       98.87%       99.33%       99.43%
                       Central
10/26/2020 Great Lakes Illinois           28932       94.36%       97.63%       98.45%       98.77%

10/26/2020 Great Lakes Chicago            20125       87.63%       93.06%       94.26%       94.81%

10/26/2020 Great Lakes Detroit            12472       73.60%       93.03%       96.85%       98.09%

10/26/2020 Great Lakes Gateway            14959       93.17%       95.74%       96.97%       97.25%
                       Greater
10/26/2020 Great Lakes Indiana             3007       79.71%       93.85%       96.71%       98.74%
                       Greater
10/26/2020 Great Lakes Michigan           14135       87.31%       96.88%       98.34%       98.57%

10/26/2020 Great Lakes Lakeland            3359       87.44%       93.24%       95.86%       98.21%

10/26/2020 Northeast   Albany             22560       96.32%       98.70%       99.26%       99.43%

10/26/2020 Northeast   Caribbean           4885       98.67%       99.65%       99.77%       99.82%

                       Connecticut
10/26/2020 Northeast   Valley             30947       94.79%       96.83%       97.34%       97.72%
                       Greater
10/26/2020 Northeast   Boston             74158       96.96%       98.66%       98.96%       99.17%

10/26/2020 Northeast   Long Island        19994       96.02%       97.68%       98.02%       98.24%

10/26/2020 Northeast   New York           50920       96.48%       98.33%       98.91%       99.05%

                       Northern
10/26/2020 Northeast   New England         2476       84.41%       92.89%       96.81%       99.23%

                       Northern
10/26/2020 Northeast   New Jersey         30027       96.76%       98.05%       98.31%       98.46%

10/26/2020 Northeast   Triboro            14115       89.13%       91.12%       91.85%       92.04%

10/26/2020 Northeast   Westchester        14707       94.53%       97.42%       97.89%       98.09%

10/26/2020 Pacific     Bay-Valley         49827       96.85%       98.04%       98.28%       98.39%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 6 of 38



                                        Measured      Processing    Processing    Processing    Processing
                                        Volume:       Score:        Score Plus    Score Plus    Score Plus
                                        Inbound       Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area         District        Ballot        Ballot        Ballot        Ballot        Ballot
10/26/2020 Pacific      Honolulu              23761        94.72%        97.46%        97.84%        97.88%

10/26/2020 Pacific      Los Angeles          42125        96.39%        97.45%        97.98%        98.22%

10/26/2020 Pacific      Sacramento           46642        97.07%        97.92%        98.09%        98.14%

10/26/2020 Pacific      San Diego            75557        98.07%        99.29%        99.57%        99.64%
                        San
10/26/2020 Pacific      Francisco            36397        97.83%        98.83%        99.05%        99.13%

10/26/2020 Pacific      Santa Ana            35113        97.65%        99.01%        99.36%        99.46%
                        Sierra
10/26/2020   Pacific    Coastal              34947        97.96%        98.64%        98.87%        98.99%
10/26/2020   Southern   Alabama               1302        74.19%        92.63%        97.24%        98.16%
10/26/2020   Southern   Arkansas              1292        91.95%        97.21%        98.45%        99.61%
10/26/2020   Southern   Dallas                3464        92.00%        97.03%        98.47%        98.67%

10/26/2020 Southern     Ft. Worth             2262        88.68%        92.00%        93.10%        93.28%

10/26/2020 Southern     Gulf Atlantic        17637        85.83%        94.26%        96.49%        97.27%
10/26/2020 Southern     Houston              10597        90.23%        95.71%        96.81%        97.29%

10/26/2020 Southern     Louisiana             1217        74.03%        88.17%        94.91%        97.29%

10/26/2020 Southern     Mississippi            679        73.93%        86.89%        95.29%        98.09%

10/26/2020 Southern     Oklahoma               761        77.92%        91.59%        95.80%        98.29%

10/26/2020 Southern     Rio Grande            4307        87.74%        94.27%        96.49%        98.58%
                        South
10/26/2020   Southern   Florida               7051        90.40%        96.21%        98.03%        98.67%
10/26/2020   Southern   Suncoast             45685        94.38%        96.93%        97.78%        98.24%
10/26/2020   Western    Alaska                4347        82.54%        89.90%        92.48%        92.71%
10/26/2020   Western    Arizona              95035        97.90%        99.10%        99.47%        99.62%
                        Central
10/26/2020 Western      Plains                9837        90.81%        93.16%        94.40%        94.67%

                        Colorado/W
10/26/2020 Western      yoming               31810        61.44%        78.91%        84.32%        86.41%
10/26/2020 Western      Dakotas              10329        94.98%        97.88%        98.65%        98.96%
10/26/2020 Western      Hawkeye              28064        97.57%        98.63%        99.05%        99.14%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 7 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot
                     Mid-
10/26/2020 Western   Americas             10582       86.68%       97.51%       98.67%       99.08%
                     Nevada
10/26/2020 Western   Sierra               19328       87.15%       89.31%       89.80%       89.98%

10/26/2020 Western   Northland             5418       92.23%       97.29%       98.27%       99.04%
10/26/2020 Western   Portland             83842       97.24%       98.49%       99.04%       99.23%

10/26/2020 Western   Salt Lake City       36892       97.83%       99.15%       99.42%       99.76%
10/26/2020 Western   Seattle              80236       96.26%       98.18%       98.69%       98.88%
           Capital
10/27/2020 Metro     Atlanta              10334       39.68%       97.78%       98.72%       99.20%
           Capital
10/27/2020 Metro     Baltimore             6904       85.04%       96.41%       97.81%       99.06%
           Capital
10/27/2020 Metro     Capital              15659       88.95%       98.72%       99.00%       99.36%
           Capital   Greater S
10/27/2020 Metro     Carolina             12357       79.98%       97.97%       98.80%       99.26%
           Capital
10/27/2020 Metro     Greensboro           15830       75.49%       93.79%       95.70%       98.33%
           Capital   Mid-
10/27/2020 Metro     Carolinas            13455       70.49%       95.04%       95.89%       96.16%
           Capital   Norther
10/27/2020 Metro     Virginia              2475       60.73%       89.58%       91.47%       92.53%
           Capital
10/27/2020 Metro     Richmond              7019       82.56%       97.31%       98.09%       98.59%

10/27/2020 Eastern   Appalachian           1006       49.40%       81.41%       86.88%       89.76%

                     Central
10/27/2020 Eastern   Pennsylvania         15328       56.14%       95.72%       97.88%       99.20%

10/27/2020 Eastern   Kentuckiana            367       55.59%       82.56%       86.65%       87.74%
                     Norther
10/27/2020 Eastern   Ohio                 34973       91.43%       98.95%       99.30%       99.35%

10/27/2020 Eastern   Ohio Valley          29215       94.81%       98.14%       99.61%       99.68%

                     Philadelphia
10/27/2020 Eastern   Metropo              29495       96.06%       98.66%       99.18%       99.65%

10/27/2020 Eastern   South Jersey         29791       96.71%       99.12%       99.24%       99.35%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 8 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Eastern     Tennessee           6287       91.97%       98.66%       99.20%       99.55%

                       Western
10/27/2020 Eastern     New York           17058       98.19%       99.51%       99.60%       99.63%

                       Western
10/27/2020 Eastern     Pennsylvania       43583       97.25%       99.58%       99.67%       99.89%
                       Central
10/27/2020 Great Lakes Illinois           18765       85.01%       93.71%       96.75%       99.23%

10/27/2020 Great Lakes Chicago            15527       90.04%       92.99%       93.41%       93.59%

10/27/2020 Great Lakes Detroit             4985       48.61%       93.48%       97.33%       98.03%

10/27/2020 Great Lakes Gateway             2595       80.00%       95.22%       96.69%       97.38%
                       Greater
10/27/2020 Great Lakes Indiana              903       40.64%       91.03%       94.80%       98.34%
                       Greater
10/27/2020 Great Lakes Michigan            3785       55.01%       96.46%       97.99%       98.65%

10/27/2020 Great Lakes Lakeland             729       52.54%       79.97%       83.13%       85.46%

10/27/2020 Northeast   Albany              3825       82.33%       97.80%       98.25%       98.51%

10/27/2020 Northeast   Caribbean          10197       99.57%       99.87%       99.93%       99.97%

                       Connecticut
10/27/2020 Northeast   Valley              2061       75.25%       94.03%       95.88%       96.51%
                       Greater
10/27/2020 Northeast   Boston             24867       93.70%       99.28%       99.55%       99.63%

10/27/2020 Northeast   Long Island        14681       97.16%       98.53%       98.67%       98.73%

10/27/2020 Northeast   New York           25903       94.95%       98.89%       99.24%       99.34%

                       Northern
10/27/2020 Northeast   New England          525       54.29%       91.81%       95.05%       97.33%

                       Northern
10/27/2020 Northeast   New Jersey         45977       97.51%       99.37%       99.42%       99.49%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 9 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Northeast    Triboro             14823       95.52%       96.51%       96.63%       96.64%

10/27/2020 Northeast    Westchester          2090       70.43%       93.64%       94.26%       94.31%

10/27/2020 Pacific      Bay-Valley         102042       99.08%       99.60%       99.64%       99.64%
10/27/2020 Pacific      Honolulu            29229       96.42%       99.67%       99.79%       99.84%

10/27/2020 Pacific      Los Angeles         83710       99.22%       99.61%       99.67%       99.70%

10/27/2020 Pacific      Sacramento          84954       97.93%       98.92%       98.94%       98.98%

10/27/2020 Pacific      San Diego          155992       99.12%       99.82%       99.90%       99.92%
                        San
10/27/2020 Pacific      Francisco           68132       99.33%       99.72%       99.77%       99.79%

10/27/2020 Pacific      Santa Ana           65497       99.14%       99.70%       99.75%       99.76%
                        Sierra
10/27/2020   Pacific    Coastal             54305       98.72%       99.43%       99.46%       99.49%
10/27/2020   Southern   Alabama               529       50.85%       89.79%       95.46%       97.35%
10/27/2020   Southern   Arkansas              258       65.89%       92.25%       94.96%       95.35%
10/27/2020   Southern   Dallas               2032       85.19%       97.19%       98.38%       99.02%

10/27/2020 Southern     Ft. Worth             716       73.74%       89.25%       91.20%       92.46%

10/27/2020 Southern     Gulf Atlantic       16079       84.80%       97.85%       98.76%       99.14%
10/27/2020 Southern     Houston              1637       74.95%       91.02%       92.06%       93.40%

10/27/2020 Southern     Louisiana             462       63.42%       93.29%       95.45%       97.19%

10/27/2020 Southern     Mississippi           640       83.75%       98.13%       98.44%       99.06%

10/27/2020 Southern     Oklahoma              352       60.23%       87.78%       91.76%       98.30%

10/27/2020 Southern     Rio Grande           3186       84.46%       96.52%       98.09%       98.84%
                        South
10/27/2020   Southern   Florida             11021       94.50%       98.81%       99.12%       99.34%
10/27/2020   Southern   Suncoast            62474       97.13%       99.20%       99.49%       99.63%
10/27/2020   Western    Alaska               3542       81.23%       93.73%       94.97%       95.17%
10/27/2020   Western    Arizona            166631       98.35%       99.74%       99.80%       99.86%
                        Central
10/27/2020 Western      Plains               8074       95.62%       98.54%       98.72%       98.98%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 10 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Colorado/W
10/27/2020 Western   yoming               28372       77.12%       90.99%       93.32%       95.40%
10/27/2020 Western   Dakotas              11655       92.66%       99.26%       99.50%       99.71%
10/27/2020 Western   Hawkeye              20590       97.70%       99.04%       99.18%       99.25%
                     Mid-
10/27/2020 Western   Americas              9768       95.01%       99.21%       99.57%       99.73%
                     Nevada
10/27/2020 Western   Sierra               30872       97.69%       99.47%       99.67%       99.71%

10/27/2020 Western   Northland             6702       95.48%       99.19%       99.42%       99.63%
10/27/2020 Western   Portland            102005       97.79%       99.68%       99.84%       99.91%

10/27/2020 Western   Salt Lake City       61570       88.99%       99.69%       99.80%       99.92%
10/27/2020 Western   Seattle             136541       98.09%       99.65%       99.74%       99.77%
           Capital
10/28/2020 Metro     Atlanta              18110       94.98%       96.49%       98.98%       99.24%
           Capital
10/28/2020 Metro     Baltimore            16859       94.19%       94.80%       96.75%       99.42%
           Capital
10/28/2020 Metro     Capital              17371       96.44%       96.99%       99.03%       99.36%
           Capital   Greater S
10/28/2020 Metro     Carolina             13035       91.10%       92.42%       97.87%       98.32%
           Capital
10/28/2020 Metro     Greensboro           22924       90.90%       91.63%       96.46%       97.18%
           Capital   Mid-
10/28/2020 Metro     Carolinas            15513       90.07%       91.21%       97.11%       97.52%
           Capital   Norther
10/28/2020 Metro     Virginia             16389       97.03%       97.94%       98.82%       98.93%
           Capital
10/28/2020 Metro     Richmond             16093       96.90%       97.66%       99.03%       99.23%

10/28/2020 Eastern   Appalachian           1943       88.78%       89.29%       93.82%       93.88%

                     Central
10/28/2020 Eastern   Pennsylvania         37818       83.25%       83.76%       98.90%       99.44%

10/28/2020 Eastern   Kentuckiana            492       59.96%       64.84%       83.74%       84.96%
                     Norther
10/28/2020 Eastern   Ohio                 46265       97.63%       97.98%       99.31%       99.36%

10/28/2020 Eastern   Ohio Valley          27915       97.97%       98.34%       99.55%       99.79%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 11 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Philadelphia
10/28/2020 Eastern     Metropo            48458       96.70%       97.04%       98.91%       99.37%

10/28/2020 Eastern     South Jersey       26587       97.45%       97.75%       98.29%       98.42%

10/28/2020 Eastern     Tennessee           5601       94.09%       96.27%       99.18%       99.41%

                       Western
10/28/2020 Eastern     New York           16349       98.53%       99.25%       99.68%       99.72%

                       Western
10/28/2020 Eastern     Pennsylvania       41150       98.52%       98.95%       99.80%       99.90%
                       Central
10/28/2020 Great Lakes Illinois           31264       96.12%       97.51%       99.09%       99.25%

10/28/2020 Great Lakes Chicago            20431       95.89%       96.09%       97.18%       97.28%

10/28/2020 Great Lakes Detroit             6998       78.92%       81.91%       95.46%       98.27%

10/28/2020 Great Lakes Gateway            11603       95.67%       96.59%       98.47%       98.57%
                       Greater
10/28/2020 Great Lakes Indiana             1554       86.16%       91.12%       96.98%       98.33%
                       Greater
10/28/2020 Great Lakes Michigan            7955       95.50%       97.06%       99.01%       99.16%

10/28/2020 Great Lakes Lakeland            2162       92.83%       94.54%       96.48%       96.76%

10/28/2020 Northeast   Albany             22833       98.31%       98.62%       99.30%       99.44%

10/28/2020 Northeast   Caribbean           7612       99.50%       99.57%       99.75%       99.79%

                       Connecticut
10/28/2020 Northeast   Valley             13825       98.12%       98.37%       99.00%       99.09%
                       Greater
10/28/2020 Northeast   Boston             66087       97.73%       98.26%       99.53%       99.62%

10/28/2020 Northeast   Long Island        24042       99.00%       99.15%       99.45%       99.48%

10/28/2020 Northeast   New York           24942       97.36%       98.16%       99.04%       99.27%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 12 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

                        Northern
10/28/2020 Northeast    New England           955       82.41%       87.64%       96.44%       96.96%

                        Northern
10/28/2020 Northeast    New Jersey          43224       97.28%       97.39%       97.98%       98.05%

10/28/2020 Northeast    Triboro             13781       88.14%       88.42%       88.62%       88.67%

10/28/2020 Northeast    Westchester         17291       97.89%       98.14%       98.61%       98.65%

10/28/2020 Pacific      Bay-Valley          83494       99.19%       99.34%       99.48%       99.52%
10/28/2020 Pacific      Honolulu            39226       98.96%       99.23%       99.72%       99.80%

10/28/2020 Pacific      Los Angeles         67519       98.87%       99.14%       99.37%       99.40%

10/28/2020 Pacific      Sacramento          70089       99.33%       99.48%       99.62%       99.64%

10/28/2020 Pacific      San Diego          134606       99.32%       99.55%       99.81%       99.85%
                        San
10/28/2020 Pacific      Francisco           49667       98.90%       99.34%       99.58%       99.61%

10/28/2020 Pacific      Santa Ana           60225       99.66%       99.76%       99.87%       99.90%
                        Sierra
10/28/2020   Pacific    Coastal             47123       98.83%       99.05%       99.27%       99.30%
10/28/2020   Southern   Alabama               626       71.09%       75.88%       93.93%       95.85%
10/28/2020   Southern   Arkansas              864       94.68%       96.06%       98.61%       98.73%
10/28/2020   Southern   Dallas               3017       93.87%       96.85%       99.04%       99.20%

10/28/2020 Southern     Ft. Worth            1677       95.11%       96.12%       96.78%       96.84%

10/28/2020 Southern     Gulf Atlantic       19726       93.99%       94.77%       99.08%       99.31%
10/28/2020 Southern     Houston              7144       95.04%       96.01%       97.12%       97.19%

10/28/2020 Southern     Louisiana             431       65.43%       74.94%       91.42%       96.98%

10/28/2020 Southern     Mississippi           540       91.48%       93.70%       98.15%       99.07%

10/28/2020 Southern     Oklahoma              153       62.75%       79.08%       94.77%       98.69%

10/28/2020 Southern     Rio Grande           3709       91.64%       94.31%       98.41%       98.89%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 13 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot
                        South
10/28/2020   Southern   Florida               9166       94.97%       96.33%       98.65%       99.08%
10/28/2020   Southern   Suncoast             51567       96.43%       97.09%       99.32%       99.45%
10/28/2020   Western    Alaska                4966       93.76%       96.34%       98.79%       99.05%
10/28/2020   Western    Arizona             159574       98.07%       98.36%       98.71%       98.78%
                        Central
10/28/2020 Western      Plains                7607       96.49%       97.23%       98.00%       98.19%

                        Colorado/W
10/28/2020 Western      yoming               20078       78.74%       81.18%       88.12%       89.74%
10/28/2020 Western      Dakotas              10662       96.60%       97.77%       99.59%       99.75%
10/28/2020 Western      Hawkeye              19851       98.48%       98.84%       99.26%       99.30%
                        Mid-
10/28/2020 Western      Americas              9349       95.63%       97.22%       99.11%       99.38%
                        Nevada
10/28/2020 Western      Sierra               25585       98.03%       98.54%       99.30%       99.39%

10/28/2020 Western      Northland             5279       97.08%       97.90%       99.19%       99.79%
10/28/2020 Western      Portland             94199       98.12%       98.31%       99.79%       99.85%

10/28/2020 Western      Salt Lake City       55213       98.09%       98.65%       99.79%       99.86%
10/28/2020 Western      Seattle             101351       98.25%       99.17%       99.71%       99.78%
           Capital
10/29/2020 Metro        Atlanta              15283       93.10%       94.59%       95.20%       96.52%
           Capital
10/29/2020 Metro        Baltimore            18036       95.63%       98.20%       98.72%       99.47%
           Capital
10/29/2020 Metro        Capital              13988       94.93%       98.10%       98.57%       99.12%
           Capital      Greater S
10/29/2020 Metro        Carolina             13096       77.48%       95.24%       96.30%       98.34%
           Capital
10/29/2020 Metro        Greensboro           18612       89.14%       95.28%       95.92%       97.44%
           Capital      Mid-
10/29/2020 Metro        Carolinas            14055       84.35%       95.30%       96.04%       97.60%
           Capital      Norther
10/29/2020 Metro        Virginia             13426       95.12%       96.75%       97.15%       97.91%
           Capital
10/29/2020 Metro        Richmond             14005       93.69%       97.99%       98.58%       98.86%

10/29/2020 Eastern      Appalachian           1847       89.50%       93.99%       94.86%       96.05%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 14 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Central
10/29/2020 Eastern     Pennsylvania       40279       69.17%       96.93%       97.19%       99.51%

10/29/2020 Eastern     Kentuckiana          678       83.48%       83.78%       87.76%       90.27%
                       Norther
10/29/2020 Eastern     Ohio               30000       86.10%       98.35%       98.45%       98.70%

10/29/2020 Eastern     Ohio Valley        25225       95.50%       98.06%       98.45%       98.81%

                       Philadelphia
10/29/2020 Eastern     Metropo            25612       90.92%       95.49%       96.22%       98.51%

10/29/2020 Eastern     South Jersey       21470       95.44%       97.15%       97.35%       98.21%

10/29/2020 Eastern     Tennessee           5064       96.43%       97.14%       98.06%       98.82%

                       Western
10/29/2020 Eastern     New York           14288       96.68%       97.93%       99.01%       99.16%

                       Western
10/29/2020 Eastern     Pennsylvania       27804       97.25%       99.16%       99.33%       99.52%
                       Central
10/29/2020 Great Lakes Illinois           28458       96.84%       97.77%       98.38%       99.03%

10/29/2020 Great Lakes Chicago            21516       95.27%       96.57%       96.75%       96.92%

10/29/2020 Great Lakes Detroit             8000       76.21%       91.74%       93.53%       98.36%

10/29/2020 Great Lakes Gateway             7862       93.20%       95.94%       96.32%       96.88%
                       Greater
10/29/2020 Great Lakes Indiana             1502       83.22%       87.95%       94.21%       98.87%
                       Greater
10/29/2020 Great Lakes Michigan            7118       89.18%       95.46%       96.73%       97.53%

10/29/2020 Great Lakes Lakeland            2033       93.70%       95.62%       97.49%       98.23%

10/29/2020 Northeast   Albany             15360       96.89%       99.18%       99.39%       99.51%

10/29/2020 Northeast   Caribbean           5002       99.78%       99.78%       99.82%       99.92%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 15 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
10/29/2020 Northeast    Valley              10404       95.49%       97.98%       98.43%       98.78%
                        Greater
10/29/2020 Northeast    Boston              30091       92.46%       97.90%       98.58%       98.84%

10/29/2020 Northeast    Long Island         18102       96.99%       98.40%       98.87%       99.00%

10/29/2020 Northeast    New York            30146       97.08%       98.68%       98.81%       99.24%

                        Northern
10/29/2020 Northeast    New England           969       80.70%       91.43%       94.01%       98.97%

                        Northern
10/29/2020 Northeast    New Jersey          34712       97.54%       98.64%       98.72%       98.90%

10/29/2020 Northeast    Triboro             12645       92.34%       94.03%       94.11%       94.25%

10/29/2020 Northeast    Westchester         12784       95.92%       97.93%       98.25%       98.62%

10/29/2020 Pacific      Bay-Valley          65839       98.46%       98.74%       98.94%       99.09%
10/29/2020 Pacific      Honolulu            18740       91.47%       93.42%       94.90%       99.64%

10/29/2020 Pacific      Los Angeles         57616       98.35%       99.01%       99.08%       99.26%

10/29/2020 Pacific      Sacramento          56119       98.55%       98.84%       98.96%       99.03%

10/29/2020 Pacific      San Diego           94509       99.32%       99.44%       99.62%       99.73%
                        San
10/29/2020 Pacific      Francisco           40313       98.88%       99.05%       99.22%       99.39%

10/29/2020 Pacific      Santa Ana           49422       98.58%       99.61%       99.78%       99.85%
                        Sierra
10/29/2020   Pacific    Coastal             41127       98.56%       99.04%       99.17%       99.28%
10/29/2020   Southern   Alabama               862       88.98%       90.37%       92.92%       95.48%
10/29/2020   Southern   Arkansas              991       97.68%       98.28%       98.89%       98.99%
10/29/2020   Southern   Dallas               3395       95.32%       95.79%       97.73%       98.41%

10/29/2020 Southern     Ft. Worth            1616       94.37%       95.05%       95.30%       96.23%

10/29/2020 Southern     Gulf Atlantic       15181       95.80%       97.21%       98.35%       99.26%
10/29/2020 Southern     Houston              8962       96.33%       96.90%       97.19%       97.68%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 16 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Southern     Louisiana              830       92.65%       93.37%       95.30%       97.71%

10/29/2020 Southern     Mississippi            353       93.20%       94.05%       97.45%       98.58%

10/29/2020 Southern     Oklahoma               370       80.27%       83.24%       88.11%       93.24%

10/29/2020 Southern     Rio Grande            3220       94.16%       94.91%       96.06%       97.48%
                        South
10/29/2020   Southern   Florida               6599       96.09%       96.74%       97.45%       98.67%
10/29/2020   Southern   Suncoast             35651       97.94%       98.27%       98.72%       99.10%
10/29/2020   Western    Alaska                3719       83.11%       84.57%       86.31%       95.81%
10/29/2020   Western    Arizona              62928       98.43%       98.63%       99.00%       99.33%
                        Central
10/29/2020 Western      Plains                7383       93.89%       96.09%       96.57%       97.45%

                        Colorado/W
10/29/2020 Western      yoming               15284       69.86%       74.65%       78.06%       86.21%
10/29/2020 Western      Dakotas               7943       97.53%       98.00%       98.74%       99.32%
10/29/2020 Western      Hawkeye              16522       97.65%       98.64%       98.83%       99.06%
                        Mid-
10/29/2020 Western      Americas              7151       95.05%       97.45%       97.94%       98.97%
                        Nevada
10/29/2020 Western      Sierra               24116       98.15%       99.17%       99.42%       99.59%

10/29/2020 Western      Northland             5184       84.10%       90.53%       90.88%       99.42%
10/29/2020 Western      Portland             45805       97.46%       98.55%       98.93%       99.05%

10/29/2020 Western      Salt Lake City       42679       97.61%       99.16%       99.40%       99.74%
10/29/2020 Western      Seattle              77286       98.11%       98.93%       99.26%       99.39%
           Capital
10/30/2020 Metro        Atlanta               8219       78.22%       93.25%       94.03%       94.50%
           Capital
10/30/2020 Metro        Baltimore            12492       90.82%       95.62%       97.14%       97.46%
           Capital
10/30/2020 Metro        Capital              12220       92.52%       97.55%       98.13%       98.24%
           Capital      Greater S
10/30/2020 Metro        Carolina              9101       82.09%       92.77%       95.80%       96.14%
           Capital
10/30/2020 Metro        Greensboro           12993       80.79%       90.66%       94.99%       95.27%
           Capital      Mid-
10/30/2020 Metro        Carolinas             9904       77.29%       91.65%       96.22%       96.55%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 17 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot
           Capital     Norther
10/30/2020 Metro       Virginia           13644       91.77%       95.92%       96.27%       96.41%
           Capital
10/30/2020 Metro       Richmond           12619       90.87%       97.73%       98.68%       98.84%

10/30/2020 Eastern     Appalachian         1484       89.82%       95.62%       96.02%       96.36%

                       Central
10/30/2020 Eastern     Pennsylvania       21599       64.03%       93.54%       97.49%       97.82%

10/30/2020 Eastern     Kentuckiana          550       71.64%       86.55%       86.55%       87.64%
                       Norther
10/30/2020 Eastern     Ohio               27343       94.97%       98.01%       98.78%       98.85%

10/30/2020 Eastern     Ohio Valley        20697       93.73%       98.32%       99.00%       99.09%

                       Philadelphia
10/30/2020 Eastern     Metropo            15230       86.86%       95.17%       98.06%       98.30%

10/30/2020 Eastern     South Jersey       14781       92.50%       95.14%       96.81%       96.91%

10/30/2020 Eastern     Tennessee           4814       91.44%       98.21%       98.32%       98.71%

                       Western
10/30/2020 Eastern     New York           11413       97.06%       99.31%       99.35%       99.39%

                       Western
10/30/2020 Eastern     Pennsylvania       20443       90.79%       98.70%       99.00%       99.11%
                       Central
10/30/2020 Great Lakes Illinois           17601       88.46%       96.73%       97.02%       97.39%

10/30/2020 Great Lakes Chicago            10799       91.45%       95.24%       95.41%       95.70%

10/30/2020 Great Lakes Detroit             7064       77.02%       89.51%       96.42%       97.31%

10/30/2020 Great Lakes Gateway             5810       89.97%       96.73%       96.95%       97.28%
                       Greater
10/30/2020 Great Lakes Indiana              799       60.70%       92.74%       93.62%       96.25%
                       Greater
10/30/2020 Great Lakes Michigan            4741       86.04%       95.74%       96.25%       96.63%

10/30/2020 Great Lakes Lakeland            1418       86.60%       92.74%       94.64%       95.42%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 18 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District      Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast    Albany            15628       95.97%       99.16%       99.44%       99.51%

10/30/2020 Northeast    Caribbean          3525       98.70%       99.69%       99.69%       99.77%

                        Connecticut
10/30/2020 Northeast    Valley             8031       91.28%       97.34%       97.73%       97.88%
                        Greater
10/30/2020 Northeast    Boston            21972       93.54%       98.08%       98.30%       98.49%

10/30/2020 Northeast    Long Island       13151       94.47%       97.92%       98.14%       98.17%

10/30/2020 Northeast    New York          23941       93.84%       98.51%       98.94%       99.19%

                        Northern
10/30/2020 Northeast    New England         714       73.25%       90.90%       91.04%       93.42%

                        Northern
10/30/2020 Northeast    New Jersey        24337       97.37%       98.88%       99.02%       99.05%

10/30/2020 Northeast    Triboro            9567       89.62%       93.10%       93.53%       93.57%

10/30/2020 Northeast    Westchester       14394       95.44%       98.84%       99.10%       99.17%

10/30/2020 Pacific      Bay-Valley        49515       98.29%       99.12%       99.17%       99.21%
10/30/2020 Pacific      Honolulu           6248       92.32%       94.29%       95.73%       97.36%

10/30/2020 Pacific      Los Angeles       44716       98.69%       99.27%       99.28%       99.32%

10/30/2020 Pacific      Sacramento        40281       98.26%       99.34%       99.40%       99.43%

10/30/2020 Pacific      San Diego         70978       97.99%       99.69%       99.70%       99.75%
                        San
10/30/2020 Pacific      Francisco         31282       96.32%       99.11%       99.19%       99.21%

10/30/2020 Pacific      Santa Ana         40061       98.73%       99.65%       99.67%       99.68%
                        Sierra
10/30/2020   Pacific    Coastal           32883       97.97%       99.12%       99.13%       99.14%
10/30/2020   Southern   Alabama             928       74.89%       92.35%       92.89%       93.43%
10/30/2020   Southern   Arkansas            709       92.38%       96.47%       96.47%       96.76%
10/30/2020   Southern   Dallas             3813       89.12%       97.40%       97.40%       97.51%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 19 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Southern     Ft. Worth             1345       80.00%       91.38%       92.79%       92.86%

10/30/2020 Southern     Gulf Atlantic        11073       85.22%       94.34%       95.32%       95.81%
10/30/2020 Southern     Houston               4221       86.61%       91.49%       91.64%       92.06%

10/30/2020 Southern     Louisiana              718       83.98%       97.77%       97.77%       98.47%

10/30/2020 Southern     Mississippi            374       72.73%       94.65%       94.92%       96.79%

10/30/2020 Southern     Oklahoma               630       63.33%       95.24%       95.24%       98.25%

10/30/2020 Southern     Rio Grande            2837       81.57%       94.57%       94.64%       95.52%
                        South
10/30/2020   Southern   Florida               6012       88.41%       96.94%       96.97%       97.46%
10/30/2020   Southern   Suncoast             26840       93.72%       97.99%       98.04%       98.20%
10/30/2020   Western    Alaska                5000       90.88%       96.30%       97.56%       97.88%
10/30/2020   Western    Arizona              28057       91.67%       98.32%       98.44%       98.67%
                        Central
10/30/2020 Western      Plains                4921       93.70%       96.65%       96.81%       96.93%

                        Colorado/W
10/30/2020 Western      yoming               11895       58.33%       70.00%       70.91%       75.34%
10/30/2020 Western      Dakotas               6005       94.27%       98.38%       98.43%       98.65%
10/30/2020 Western      Hawkeye              11941       95.08%       98.23%       98.58%       98.75%
                        Mid-
10/30/2020 Western      Americas              5462       90.59%       98.10%       98.24%       98.74%
                        Nevada
10/30/2020 Western      Sierra               17853       97.77%       99.40%       99.43%       99.53%

10/30/2020 Western      Northland             3213       93.06%       98.35%       98.57%       98.72%
10/30/2020 Western      Portland             23737       95.46%       98.74%       99.18%       99.28%

10/30/2020 Western      Salt Lake City       50238       98.62%       99.64%       99.68%       99.80%
10/30/2020 Western      Seattle              65306       94.61%       98.70%       98.86%       99.08%
           Capital
10/31/2020 Metro        Atlanta               7685       57.09%       94.89%       98.27%       98.27%
           Capital
10/31/2020 Metro        Baltimore             7130       88.98%       94.12%       97.29%       98.25%
           Capital
10/31/2020 Metro        Capital               9737       91.67%       95.94%       98.28%       98.41%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 20 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
10/31/2020   Metro     Carolina            5938       76.83%       92.19%       97.17%       97.91%
             Capital
10/31/2020   Metro     Greensboro         10887       77.91%       89.61%       94.59%       97.18%
             Capital   Mid-
10/31/2020   Metro     Carolinas           8735       75.74%       92.78%       95.90%       96.04%
             Capital   Norther
10/31/2020   Metro     Virginia           10253       76.53%       82.82%       92.68%       92.72%
             Capital
10/31/2020   Metro     Richmond            8609       84.69%       96.31%       98.08%       98.35%

10/31/2020 Eastern     Appalachian          938       82.20%       94.88%       95.52%       95.84%

                       Central
10/31/2020 Eastern     Pennsylvania       15369       52.19%       90.66%       97.59%       98.95%

10/31/2020 Eastern     Kentuckiana          522       66.28%       77.59%       83.72%       83.72%
                       Norther
10/31/2020 Eastern     Ohio               15722       92.42%       96.07%       98.89%       99.00%

10/31/2020 Eastern     Ohio Valley        17592       94.33%       97.57%       98.84%       99.35%

                       Philadelphia
10/31/2020 Eastern     Metropo             9935       77.23%       87.93%       96.57%       98.17%

10/31/2020 Eastern     South Jersey       11830       92.25%       94.89%       96.79%       96.98%

10/31/2020 Eastern     Tennessee           2170       84.15%       92.81%       95.85%       95.85%

                       Western
10/31/2020 Eastern     New York            8837       93.03%       97.06%       98.86%       98.89%

                       Western
10/31/2020 Eastern     Pennsylvania       14782       90.97%       95.62%       99.29%       99.41%
                       Central
10/31/2020 Great Lakes Illinois           16765       89.97%       96.15%       97.75%       98.07%

10/31/2020 Great Lakes Chicago             9802       88.31%       91.03%       91.68%       92.14%

10/31/2020 Great Lakes Detroit             2818       78.03%       88.61%       95.42%       95.95%

10/31/2020 Great Lakes Gateway             3824       87.13%       93.54%       96.91%       97.36%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 21 of 38



                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area       District      Ballot      Ballot       Ballot       Ballot       Ballot
                       Greater
10/31/2020 Great Lakes Indiana             407       53.56%       83.05%       89.68%       89.93%
                       Greater
10/31/2020 Great Lakes Michigan           3464       68.59%       93.82%       96.91%       97.23%

10/31/2020 Great Lakes Lakeland           1146       73.47%       91.45%       97.03%       97.12%

10/31/2020 Northeast   Albany             7692       94.96%       97.59%       98.93%       99.06%

10/31/2020 Northeast   Caribbean          2590       97.95%       99.42%       99.50%       99.50%

                       Connecticut
10/31/2020 Northeast   Valley             4073       92.05%       96.37%       98.01%       98.26%
                       Greater
10/31/2020 Northeast   Boston            10412       90.89%       96.44%       98.39%       98.51%

10/31/2020 Northeast   Long Island       16971       97.14%       98.70%       99.19%       99.27%

10/31/2020 Northeast   New York           7725       90.95%       95.72%       97.79%       97.92%

                       Northern
10/31/2020 Northeast   New England         461       61.61%       78.74%       91.54%       91.54%

                       Northern
10/31/2020 Northeast   New Jersey        21121       94.24%       97.69%       97.92%       97.99%

10/31/2020 Northeast   Triboro            6354       87.66%       93.17%       93.48%       93.59%

10/31/2020 Northeast   Westchester        5962       94.62%       97.85%       98.61%       98.86%

10/31/2020 Pacific     Bay-Valley        40526       97.85%       98.92%       99.19%       99.23%
10/31/2020 Pacific     Honolulu           5436       84.95%       98.09%       98.42%       98.47%

10/31/2020 Pacific     Los Angeles       37713       98.36%       99.11%       99.33%       99.34%

10/31/2020 Pacific     Sacramento        36840       97.07%       98.86%       99.16%       99.20%

10/31/2020 Pacific     San Diego         58218       98.11%       99.36%       99.67%       99.69%
                       San
10/31/2020 Pacific     Francisco         23701       96.02%       98.52%       99.07%       99.11%

10/31/2020 Pacific     Santa Ana         30082       98.89%       99.57%       99.67%       99.68%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 22 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot
                        Sierra
10/31/2020   Pacific    Coastal              24147       97.52%       98.57%       99.30%       99.32%
10/31/2020   Southern   Alabama                653       62.33%       81.32%       91.58%       91.58%
10/31/2020   Southern   Arkansas               545       85.50%       91.74%       97.06%       97.06%
10/31/2020   Southern   Dallas                3602       86.90%       95.95%       97.89%       97.89%

10/31/2020 Southern     Ft. Worth             1741       85.35%       90.18%       92.71%       93.45%

10/31/2020 Southern     Gulf Atlantic         7961       83.17%       94.35%       97.81%       97.95%
10/31/2020 Southern     Houston               3001       79.94%       89.57%       91.54%       91.84%

10/31/2020 Southern     Louisiana              486       57.00%       89.71%       94.44%       94.44%

10/31/2020 Southern     Mississippi            620       60.00%       90.00%       97.26%       97.58%

10/31/2020 Southern     Oklahoma               450       69.56%       86.22%       92.89%       92.89%

10/31/2020 Southern     Rio Grande            2775       82.70%       93.37%       96.11%       96.22%
                        South
10/31/2020   Southern   Florida               4220       84.31%       92.20%       96.33%       96.49%
10/31/2020   Southern   Suncoast             15487       92.46%       96.56%       98.25%       98.27%
10/31/2020   Western    Alaska                2811       91.71%       96.02%       97.51%       98.11%
10/31/2020   Western    Arizona              16317       88.97%       94.48%       97.45%       97.65%
                        Central
10/31/2020 Western      Plains                3457       88.57%       93.75%       97.05%       97.11%

                        Colorado/W
10/31/2020 Western      yoming               10478       37.57%       53.15%       68.57%       69.83%
10/31/2020 Western      Dakotas               3230       87.89%       94.33%       97.68%       97.80%
10/31/2020 Western      Hawkeye               6071       94.20%       97.05%       98.53%       98.55%
                        Mid-
10/31/2020 Western      Americas              3801       79.22%       92.24%       98.55%       98.68%
                        Nevada
10/31/2020 Western      Sierra               18343       94.58%       98.82%       99.54%       99.55%

10/31/2020 Western      Northland             2585       74.55%       94.62%       97.60%       97.68%
10/31/2020 Western      Portland             16693       92.20%       97.76%       98.79%       99.09%

10/31/2020 Western      Salt Lake City       28725       94.60%       98.56%       99.55%       99.56%
10/31/2020 Western      Seattle              54981       94.65%       98.10%       98.82%       98.84%
           Capital
 11/2/2020 Metro        Atlanta               6557       61.51%       89.42%       94.80%       95.64%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 23 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
 11/2/2020   Metro     Baltimore          11555       85.14%       95.08%       98.24%       99.24%
             Capital
 11/2/2020   Metro     Capital             9296       90.31%       95.52%       97.68%       98.57%
             Capital   Greater S
 11/2/2020   Metro     Carolina            7818       79.78%       89.72%       93.85%       97.57%
             Capital
 11/2/2020   Metro     Greensboro         12204       70.89%       84.78%       93.17%       94.55%
             Capital   Mid-
 11/2/2020   Metro     Carolinas          10153       74.03%       84.88%       94.99%       96.10%
             Capital   Norther
 11/2/2020   Metro     Virginia           13715       93.14%       95.89%       96.76%       97.12%
             Capital
 11/2/2020   Metro     Richmond           10824       89.66%       94.43%       95.93%       96.64%

 11/2/2020 Eastern     Appalachian         1194       71.69%       82.16%       84.00%       84.67%

                       Central
 11/2/2020 Eastern     Pennsylvania       26135       68.85%       89.78%       93.94%       95.09%

 11/2/2020 Eastern     Kentuckiana          590       69.15%       83.90%       88.81%       90.17%
                       Norther
 11/2/2020 Eastern     Ohio               15432       88.24%       93.95%       96.71%       97.27%

 11/2/2020 Eastern     Ohio Valley        15440       93.41%       96.89%       98.49%       98.89%

                       Philadelphia
 11/2/2020 Eastern     Metropo            15594       79.27%       87.32%       94.18%       97.37%

 11/2/2020 Eastern     South Jersey        9810       88.71%       92.36%       94.92%       97.15%

 11/2/2020 Eastern     Tennessee           5387       88.05%       94.13%       97.74%       98.39%

                       Western
 11/2/2020 Eastern     New York            9394       94.78%       97.57%       98.11%       98.48%

                       Western
 11/2/2020 Eastern     Pennsylvania       12113       91.65%       95.41%       96.95%       99.08%
                       Central
 11/2/2020 Great Lakes Illinois           14604       91.35%       96.60%       97.82%       98.51%

 11/2/2020 Great Lakes Chicago            13181       70.37%       75.28%       77.04%       77.22%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 24 of 38



                                     Measured    Processing   Processing   Processing   Processing
                                     Volume:     Score:       Score Plus   Score Plus   Score Plus
                                     Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District      Ballot      Ballot       Ballot       Ballot       Ballot

 11/2/2020 Great Lakes Detroit            3414       77.91%       87.84%       93.50%       95.58%

 11/2/2020 Great Lakes Gateway            3523       82.71%       90.80%       93.53%       94.86%
                       Greater
 11/2/2020 Great Lakes Indiana             906       66.00%       87.09%       93.27%       96.36%
                       Greater
 11/2/2020 Great Lakes Michigan           4798       86.83%       95.02%       97.10%       97.92%

 11/2/2020 Great Lakes Lakeland           1558       80.68%       91.78%       95.06%       96.79%

 11/2/2020 Northeast   Albany            10411       95.05%       97.69%       98.45%       98.97%

 11/2/2020 Northeast   Caribbean          1556       96.40%       98.52%       99.04%       99.10%

                       Connecticut
 11/2/2020 Northeast   Valley             6622       93.13%       96.42%       97.46%       98.08%
                       Greater
 11/2/2020 Northeast   Boston            14304       90.51%       94.51%       96.14%       97.32%

 11/2/2020 Northeast   Long Island       11026       95.08%       96.96%       97.42%       97.59%

 11/2/2020 Northeast   New York          34779       96.22%       98.14%       98.75%       99.01%

                       Northern
 11/2/2020 Northeast   New England         441       72.34%       80.27%       87.76%       95.46%

                       Northern
 11/2/2020 Northeast   New Jersey        20747       96.10%       97.40%       98.11%       98.43%

 11/2/2020 Northeast   Triboro            9854       86.06%       88.90%       89.78%       89.93%

 11/2/2020 Northeast   Westchester        5056       91.18%       94.76%       96.95%       97.29%

 11/2/2020 Pacific     Bay-Valley        31455       95.34%       98.52%       98.75%       98.88%
 11/2/2020 Pacific     Honolulu           3573       75.76%       92.47%       96.42%       96.56%

 11/2/2020 Pacific     Los Angeles       25570       96.95%       97.89%       98.20%       98.38%

 11/2/2020 Pacific     Sacramento        30135       92.85%       96.00%       99.04%       99.08%

 11/2/2020 Pacific     San Diego         46716       97.75%       98.97%       99.38%       99.58%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 25 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot
                        San
 11/2/2020 Pacific      Francisco           19356       96.17%       97.56%       97.91%       98.00%

 11/2/2020 Pacific      Santa Ana           21599       98.59%       99.12%       99.46%       99.62%
                        Sierra
 11/2/2020   Pacific    Coastal             25832       96.85%       97.55%       97.82%       98.22%
 11/2/2020   Southern   Alabama              1129       68.29%       85.74%       95.04%       96.90%
 11/2/2020   Southern   Arkansas              889       88.19%       95.84%       98.09%       98.88%
 11/2/2020   Southern   Dallas               2657       90.74%       95.11%       98.04%       98.46%

 11/2/2020 Southern     Ft. Worth            1107       81.84%       85.73%       87.62%       88.89%

 11/2/2020 Southern     Gulf Atlantic        7147       78.54%       91.48%       95.86%       97.24%
 11/2/2020 Southern     Houston              2505       80.68%       89.62%       92.14%       93.33%

 11/2/2020 Southern     Louisiana             819       70.21%       83.88%       93.65%       95.60%

 11/2/2020 Southern     Mississippi           648       80.56%       91.05%       96.76%       98.30%

 11/2/2020 Southern     Oklahoma              771       81.84%       93.00%       95.72%       97.92%

 11/2/2020 Southern     Rio Grande           2448       82.03%       90.36%       94.32%       97.59%
                        South
 11/2/2020   Southern   Florida              2753       73.12%       83.87%       87.61%       93.53%
 11/2/2020   Southern   Suncoast            13679       90.00%       95.23%       97.10%       97.59%
 11/2/2020   Western    Alaska               2327       79.50%       84.70%       87.32%       87.92%
 11/2/2020   Western    Arizona             10950       82.75%       94.56%       96.08%       98.03%
                        Central
 11/2/2020 Western      Plains               3183       86.08%       92.77%       97.11%       97.71%

                        Colorado/W
 11/2/2020 Western      yoming              10322       52.68%       71.00%       81.33%       89.32%
 11/2/2020 Western      Dakotas              3756       90.42%       94.65%       96.06%       97.66%
 11/2/2020 Western      Hawkeye              9520       94.37%       96.47%       97.18%       97.41%
                        Mid-
 11/2/2020 Western      Americas             3691       81.63%       91.85%       97.16%       98.16%
                        Nevada
 11/2/2020 Western      Sierra              12028       97.00%       98.66%       99.29%       99.53%

 11/2/2020 Western      Northland            1879       86.85%       95.10%       97.82%       98.46%
 11/2/2020 Western      Portland            13544       93.67%       97.24%       98.24%       98.92%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 26 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/2/2020 Western   Salt Lake City       24450       96.47%       98.79%       99.35%       99.54%
 11/2/2020 Western   Seattle              38517       94.89%       97.11%       97.82%       98.26%
           Capital
 11/3/2020 Metro     Atlanta               1716       80.94%       91.14%       94.76%       96.33%
           Capital
 11/3/2020 Metro     Baltimore             5840       90.60%       96.37%       98.42%       98.89%
           Capital
 11/3/2020 Metro     Capital               4081       90.84%       97.92%       98.48%       98.63%
           Capital   Greater S
 11/3/2020 Metro     Carolina              1708       70.49%       90.05%       94.61%       97.07%
           Capital
 11/3/2020 Metro     Greensboro            6258       71.99%       94.38%       97.33%       98.08%
           Capital   Mid-
 11/3/2020 Metro     Carolinas             3380       79.20%       93.52%       95.86%       96.80%
           Capital   Norther
 11/3/2020 Metro     Virginia              5719       92.94%       96.29%       96.80%       96.96%
           Capital
 11/3/2020 Metro     Richmond              2679       83.99%       93.58%       94.62%       95.15%

 11/3/2020 Eastern   Appalachian            614       37.62%       91.21%       92.67%       93.00%

                     Central
 11/3/2020 Eastern   Pennsylvania          9865       59.90%       88.92%       97.36%       98.69%

 11/3/2020 Eastern   Kentuckiana            209       56.94%       83.73%       85.17%       87.08%
                     Norther
 11/3/2020 Eastern   Ohio                  5295       92.31%       98.17%       99.00%       99.06%

 11/3/2020 Eastern   Ohio Valley           7962       94.66%       98.67%       99.22%       99.49%

                     Philadelphia
 11/3/2020 Eastern   Metropo               2823       65.18%       88.52%       92.81%       94.79%

 11/3/2020 Eastern   South Jersey         10620       96.83%       98.36%       98.70%       99.11%

 11/3/2020 Eastern   Tennessee              795       78.62%       93.96%       96.10%       97.11%

                     Western
 11/3/2020 Eastern   New York              2462       92.20%       98.50%       99.27%       99.35%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 27 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Western
 11/3/2020 Eastern     Pennsylvania        5134       90.59%       97.20%       98.11%       98.40%
                       Central
 11/3/2020 Great Lakes Illinois            9675       93.32%       98.01%       98.39%       98.73%

 11/3/2020 Great Lakes Chicago             8331       61.11%       73.10%       74.12%       74.55%

 11/3/2020 Great Lakes Detroit              900       78.33%       87.44%       93.33%       94.78%

 11/3/2020 Great Lakes Gateway             1105       64.71%       91.76%       93.39%       94.93%
                       Greater
 11/3/2020 Great Lakes Indiana              134       61.19%       88.81%       91.79%       94.03%
                       Greater
 11/3/2020 Great Lakes Michigan             782       82.48%       94.88%       97.31%       97.57%

 11/3/2020 Great Lakes Lakeland             595       74.79%       94.29%       98.49%       98.49%

 11/3/2020 Northeast   Albany              5145       91.04%       99.32%       99.59%       99.69%

 11/3/2020 Northeast   Caribbean           1296       98.77%       99.85%      100.00%      100.00%

                       Connecticut
 11/3/2020 Northeast   Valley              1785       92.72%       99.05%       99.38%       99.55%
                       Greater
 11/3/2020 Northeast   Boston              6571       94.34%       98.63%       98.98%       99.25%

 11/3/2020 Northeast   Long Island        11405       97.25%       99.38%       99.47%       99.52%

 11/3/2020 Northeast   New York           10139       95.39%       99.09%       99.45%       99.68%

                       Northern
 11/3/2020 Northeast   New England          106       66.98%       82.08%       92.45%       95.28%

                       Northern
 11/3/2020 Northeast   New Jersey          6738       93.08%       98.93%       99.15%       99.38%

 11/3/2020 Northeast   Triboro             3187       91.03%       94.60%       95.42%       95.54%

 11/3/2020 Northeast   Westchester         3063       91.41%       98.56%       98.73%       98.86%

 11/3/2020 Pacific     Bay-Valley         44879       96.40%       96.89%       96.96%       96.97%
          Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 28 of 38



                                        Measured      Processing    Processing    Processing    Processing
                                        Volume:       Score:        Score Plus    Score Plus    Score Plus
                                        Inbound       Inbound       1: Inbound    2: Inbound    3: Inbound
Date       Area         District        Ballot        Ballot        Ballot        Ballot        Ballot
 11/3/2020 Pacific      Honolulu               3246        94.58%        97.94%        98.71%        98.89%

 11/3/2020 Pacific      Los Angeles          39129        98.67%        99.48%        99.50%        99.51%

 11/3/2020 Pacific      Sacramento           37142        98.39%        99.29%        99.33%        99.33%

 11/3/2020 Pacific      San Diego            62312        99.26%        99.85%        99.90%        99.93%
                        San
 11/3/2020 Pacific      Francisco            16044        99.03%        99.58%        99.61%        99.68%

 11/3/2020 Pacific      Santa Ana            33569        98.07%        99.67%        99.72%        99.75%
                        Sierra
 11/3/2020   Pacific    Coastal              16043        99.08%        99.63%        99.73%        99.79%
 11/3/2020   Southern   Alabama                287        62.72%        90.59%        95.47%        96.86%
 11/3/2020   Southern   Arkansas               116        70.69%        96.55%        99.14%        99.14%
 11/3/2020   Southern   Dallas                 936        86.65%        96.58%        97.44%        98.93%

 11/3/2020 Southern     Ft. Worth              256        86.72%        92.58%        94.53%        94.92%

 11/3/2020 Southern     Gulf Atlantic         2100        82.05%        94.67%        96.33%        97.62%
 11/3/2020 Southern     Houston                667        83.81%        95.95%        96.40%        96.85%

 11/3/2020 Southern     Louisiana              215        64.19%        92.09%        93.02%        98.14%

 11/3/2020 Southern     Mississippi            382        82.20%        96.86%        97.12%        97.12%

 11/3/2020 Southern     Oklahoma               239        69.46%        96.23%        97.49%        97.91%

 11/3/2020 Southern     Rio Grande             845        85.09%        96.45%        97.63%        97.99%
                        South
 11/3/2020   Southern   Florida               1467        83.57%        95.64%        97.07%        97.89%
 11/3/2020   Southern   Suncoast              3402        84.39%        95.88%        97.44%        98.47%
 11/3/2020   Western    Alaska                2291        86.91%        95.64%        96.25%        96.46%
 11/3/2020   Western    Arizona               5067        91.71%        98.01%        98.60%        99.19%
                        Central
 11/3/2020 Western      Plains                1587        93.01%        97.61%        97.92%        98.30%

                        Colorado/W
 11/3/2020 Western      yoming                3294        49.39%        80.30%        89.56%        91.86%
 11/3/2020 Western      Dakotas                577        77.82%        93.07%        94.28%        95.32%
 11/3/2020 Western      Hawkeye               1653        92.80%        97.94%        98.25%        98.31%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 29 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot
                     Mid-
 11/3/2020 Western   Americas              1632       86.46%       97.55%       98.28%       98.59%
                     Nevada
 11/3/2020 Western   Sierra               15072       99.15%       99.81%       99.87%       99.91%

 11/3/2020 Western   Northland             1011       50.64%       98.02%       98.62%       98.91%
 11/3/2020 Western   Portland              8235       96.42%       99.11%       99.33%       99.53%

 11/3/2020 Western   Salt Lake City       30068       83.20%       99.84%       99.86%       99.90%
 11/3/2020 Western   Seattle              43757       98.63%       99.58%       99.67%       99.69%
           Capital
 11/4/2020 Metro     Atlanta                428       69.16%       80.14%       83.18%       86.21%
           Capital
 11/4/2020 Metro     Baltimore             4099       93.97%       94.78%       97.85%       98.85%
           Capital
 11/4/2020 Metro     Capital               2088       95.64%       96.50%       98.99%       99.57%
           Capital   Greater S
 11/4/2020 Metro     Carolina               398       68.84%       77.89%       90.95%       96.23%
           Capital
 11/4/2020 Metro     Greensboro            3953       88.97%       90.31%       96.31%       97.47%
           Capital   Mid-
 11/4/2020 Metro     Carolinas             1644       89.72%       92.09%       95.26%       95.62%
           Capital   Norther
 11/4/2020 Metro     Virginia              3938       94.08%       94.87%       96.47%       96.98%
           Capital
 11/4/2020 Metro     Richmond              2489       93.37%       94.62%       97.47%       97.75%

 11/4/2020 Eastern   Appalachian            187       80.75%       82.89%       91.98%       93.58%

                     Central
 11/4/2020 Eastern   Pennsylvania          3219       73.04%       77.20%       91.36%       94.87%

 11/4/2020 Eastern   Kentuckiana            117       63.25%       64.96%       80.34%       83.76%
                     Norther
 11/4/2020 Eastern   Ohio                  2415       95.03%       95.36%       98.10%       98.22%

 11/4/2020 Eastern   Ohio Valley           1972       91.18%       92.90%       98.53%       99.09%

                     Philadelphia
 11/4/2020 Eastern   Metropo               1543       77.58%       81.08%       92.48%       95.27%

 11/4/2020 Eastern   South Jersey          2011       90.20%       91.25%       93.64%       94.78%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 30 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

 11/4/2020 Eastern     Tennessee            322       79.19%       87.89%       95.65%       96.58%

                       Western
 11/4/2020 Eastern     New York             922       94.47%       95.34%       97.29%       97.51%

                       Western
 11/4/2020 Eastern     Pennsylvania        1501       82.54%       86.41%       97.60%       98.53%
                       Central
 11/4/2020 Great Lakes Illinois            5617       96.28%       96.87%       98.47%       98.70%

 11/4/2020 Great Lakes Chicago            10999       35.22%       36.10%       36.55%       36.60%

 11/4/2020 Great Lakes Detroit              321       77.57%       83.18%       93.77%       94.08%

 11/4/2020 Great Lakes Gateway              344       79.65%       86.92%       92.44%       94.77%
                       Greater
 11/4/2020 Great Lakes Indiana               77       80.52%       89.61%       94.81%       94.81%
                       Greater
 11/4/2020 Great Lakes Michigan             158       81.01%       88.61%       93.67%       94.30%

 11/4/2020 Great Lakes Lakeland             357       89.08%       90.76%       95.24%       95.52%

 11/4/2020 Northeast   Albany              1830       95.25%       96.72%       98.47%       98.47%

 11/4/2020 Northeast   Caribbean            180       95.00%       96.67%       98.33%       98.33%

                       Connecticut
 11/4/2020 Northeast   Valley               760       91.71%       93.42%       98.29%       98.68%
                       Greater
 11/4/2020 Northeast   Boston              2695       92.84%       94.43%       98.07%       98.66%

 11/4/2020 Northeast   Long Island         4702       97.81%       98.36%       98.87%       98.92%

 11/4/2020 Northeast   New York            7667       96.84%       97.63%       99.35%       99.43%

                       Northern
 11/4/2020 Northeast   New England           83       85.54%       85.54%       92.77%       93.98%

                       Northern
 11/4/2020 Northeast   New Jersey          4000       97.03%       97.75%       98.68%       98.75%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 31 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

 11/4/2020 Northeast    Triboro              3042       90.47%       90.83%       91.55%       91.58%

 11/4/2020 Northeast    Westchester          1599       91.74%       93.50%       98.37%       98.50%

 11/4/2020 Pacific      Bay-Valley          32029       99.48%       99.56%       99.81%       99.83%
 11/4/2020 Pacific      Honolulu              234       87.61%       96.15%       97.86%       97.86%

 11/4/2020 Pacific      Los Angeles         24469       99.17%       99.37%       99.53%       99.55%

 11/4/2020 Pacific      Sacramento          24642       97.87%       97.96%       98.20%       98.21%

 11/4/2020 Pacific      San Diego           49529       99.78%       99.87%       99.91%       99.93%
                        San
 11/4/2020 Pacific      Francisco            9763       98.36%       98.84%       99.06%       99.09%

 11/4/2020 Pacific      Santa Ana           22616       99.41%       99.45%       99.51%       99.52%
                        Sierra
 11/4/2020   Pacific    Coastal              2892       85.27%       86.20%       87.21%       87.21%
 11/4/2020   Southern   Alabama               158       83.54%       87.34%       96.20%       98.10%
 11/4/2020   Southern   Arkansas               79       81.01%       86.08%       96.20%       96.20%
 11/4/2020   Southern   Dallas                349       83.67%       90.54%       95.42%       95.70%

 11/4/2020 Southern     Ft. Worth             106       83.96%       90.57%       97.17%       98.11%

 11/4/2020 Southern     Gulf Atlantic         557       77.56%       83.66%       93.36%       94.61%
 11/4/2020 Southern     Houston               278       84.17%       88.85%       91.37%       93.88%

 11/4/2020 Southern     Louisiana             129       85.27%       91.47%       96.12%      100.00%

 11/4/2020 Southern     Mississippi           209       88.52%       92.82%       96.17%       97.13%

 11/4/2020 Southern     Oklahoma              115       76.52%       80.87%       96.52%       98.26%

 11/4/2020 Southern     Rio Grande            374       88.50%       91.71%       97.59%       97.86%
                        South
 11/4/2020   Southern   Florida               307       72.31%       84.36%       94.79%       95.11%
 11/4/2020   Southern   Suncoast              651       73.58%       80.65%       90.63%       95.24%
 11/4/2020   Western    Alaska               1186       86.76%       87.52%       88.70%       88.70%
 11/4/2020   Western    Arizona               709       87.59%       93.37%       95.20%       95.63%
                        Central
 11/4/2020 Western      Plains                509       94.70%       96.46%       98.62%       99.02%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 32 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District         Ballot      Ballot       Ballot       Ballot       Ballot

                     Colorado/W
 11/4/2020 Western   yoming                 985       43.86%       55.03%       80.81%       86.50%
 11/4/2020 Western   Dakotas                182       68.68%       76.37%       84.07%       88.46%
 11/4/2020 Western   Hawkeye                465       92.04%       93.33%       96.77%       96.77%
                     Mid-
 11/4/2020 Western   Americas               354       81.92%       87.85%       95.48%       96.61%
                     Nevada
 11/4/2020 Western   Sierra                8910       99.37%       99.58%       99.80%       99.83%

 11/4/2020 Western   Northland              169       90.53%       94.67%       97.04%       97.63%
 11/4/2020 Western   Portland              2722       97.10%       98.57%       99.41%       99.63%

 11/4/2020 Western   Salt Lake City        3239       98.55%       98.83%       99.54%       99.60%
 11/4/2020 Western   Seattle              27919       99.44%       99.66%       99.80%       99.82%
           Capital
 11/5/2020 Metro     Atlanta                379       80.47%       80.74%       86.81%       89.18%
           Capital
 11/5/2020 Metro     Baltimore             1085       70.51%       85.90%       89.68%       96.41%
           Capital
 11/5/2020 Metro     Capital                682       83.87%       90.91%       95.45%       97.95%
           Capital   Greater S
 11/5/2020 Metro     Carolina               220       73.18%       74.09%       78.64%       88.64%
           Capital
 11/5/2020 Metro     Greensboro             966       63.77%       67.39%       69.36%       87.16%
           Capital   Mid-
 11/5/2020 Metro     Carolinas              596       75.34%       80.20%       83.22%       93.46%
           Capital   Norther
 11/5/2020 Metro     Virginia               701       85.16%       90.16%       91.44%       92.30%
           Capital
 11/5/2020 Metro     Richmond              1083       87.35%       91.04%       93.17%       95.66%

 11/5/2020 Eastern   Appalachian            143       61.54%       74.13%       81.82%       90.21%

                     Central
 11/5/2020 Eastern   Pennsylvania          1224       48.53%       65.60%       69.12%       85.95%

 11/5/2020 Eastern   Kentuckiana             76       55.26%       56.58%       60.53%       85.53%
                     Norther
 11/5/2020 Eastern   Ohio                   702       87.18%       93.30%       94.59%       97.01%

 11/5/2020 Eastern   Ohio Valley           1109       87.11%       90.62%       96.57%       98.56%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 33 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Philadelphia
 11/5/2020 Eastern     Metropo              685       51.39%       64.38%       68.18%       90.22%

 11/5/2020 Eastern     South Jersey         894       80.43%       87.14%       88.37%       94.30%

 11/5/2020 Eastern     Tennessee            289       83.39%       84.08%       87.54%       94.12%

                       Western
 11/5/2020 Eastern     New York             425       88.24%       88.47%       94.82%       97.18%

                       Western
 11/5/2020 Eastern     Pennsylvania         771       81.06%       88.72%       92.48%       96.89%
                       Central
 11/5/2020 Great Lakes Illinois            2784       95.73%       96.59%       97.20%       98.13%

 11/5/2020 Great Lakes Chicago             4614       56.48%       56.87%       57.37%       57.91%

 11/5/2020 Great Lakes Detroit              232       81.03%       85.78%       89.22%       93.10%

 11/5/2020 Great Lakes Gateway              206       72.82%       74.27%       87.38%       91.75%
                       Greater
 11/5/2020 Great Lakes Indiana               80       76.25%       77.50%       90.00%       95.00%
                       Greater
 11/5/2020 Great Lakes Michigan             161       88.82%       89.44%       92.55%       96.27%

 11/5/2020 Great Lakes Lakeland             133       82.71%       88.72%       90.23%       93.98%

 11/5/2020 Northeast   Albany               951       94.74%       97.69%       98.00%       99.79%

 11/5/2020 Northeast   Caribbean             41       90.24%       90.24%       95.12%       95.12%

                       Connecticut
 11/5/2020 Northeast   Valley               511       90.02%       91.98%       93.54%       95.50%
                       Greater
 11/5/2020 Northeast   Boston              1297       92.14%       94.14%       95.91%       97.53%

 11/5/2020 Northeast   Long Island         1001       91.41%       95.90%       96.60%       97.30%

 11/5/2020 Northeast   New York            1921       96.30%       97.61%       98.23%       98.85%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 34 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

                        Northern
 11/5/2020 Northeast    New England            37       78.38%       86.49%       86.49%       91.89%

                        Northern
 11/5/2020 Northeast    New Jersey           2732       95.97%       97.84%       97.95%       98.94%

 11/5/2020 Northeast    Triboro               731       87.69%       90.42%       93.98%       95.76%

 11/5/2020 Northeast    Westchester           728       91.48%       96.02%       97.12%       98.35%

 11/5/2020 Pacific      Bay-Valley           4741       98.21%       98.33%       98.82%       98.92%
 11/5/2020 Pacific      Honolulu              497       89.13%       92.15%       95.77%       97.99%

 11/5/2020 Pacific      Los Angeles          4045       97.85%       97.92%       98.39%       98.71%

 11/5/2020 Pacific      Sacramento           4910       97.66%       98.04%       98.49%       98.70%

 11/5/2020 Pacific      San Diego            6991       98.76%       98.83%       99.33%       99.59%
                        San
 11/5/2020 Pacific      Francisco            1993       97.79%       98.14%       98.65%       98.90%

 11/5/2020 Pacific      Santa Ana            3053       85.42%       85.78%       87.00%       87.42%
                        Sierra
 11/5/2020   Pacific    Coastal              2609       98.24%       98.35%       98.74%       98.93%
 11/5/2020   Southern   Alabama               134       82.84%       82.84%       85.82%       93.28%
 11/5/2020   Southern   Arkansas               56       80.36%       80.36%       83.93%       85.71%
 11/5/2020   Southern   Dallas                257       85.99%       85.99%       95.33%       97.28%

 11/5/2020 Southern     Ft. Worth              43       62.79%       62.79%       81.40%       83.72%

 11/5/2020 Southern     Gulf Atlantic         355       76.62%       77.46%       83.94%       92.68%
 11/5/2020 Southern     Houston               116       75.86%       75.86%       80.17%       87.07%

 11/5/2020 Southern     Louisiana             118       83.05%       84.75%       90.68%       95.76%

 11/5/2020 Southern     Mississippi            87       82.76%       82.76%       86.21%       89.66%

 11/5/2020 Southern     Oklahoma               89       67.42%       67.42%       68.54%       97.75%

 11/5/2020 Southern     Rio Grande            166       86.14%       86.14%       87.95%       97.59%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 35 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot
                        South
 11/5/2020   Southern   Florida                272       80.51%       80.51%       84.93%       90.07%
 11/5/2020   Southern   Suncoast               701       83.17%       83.17%       89.87%       95.29%
 11/5/2020   Western    Alaska                 261       81.23%       82.76%       84.29%       85.44%
 11/5/2020   Western    Arizona               1037       94.31%       94.31%       95.37%       96.82%
                        Central
 11/5/2020 Western      Plains                 193       71.50%       80.31%       82.38%       93.26%

                        Colorado/W
 11/5/2020 Western      yoming                 726       62.67%       64.33%       71.21%       78.51%
 11/5/2020 Western      Dakotas                178       79.21%       83.71%       90.45%       93.26%
 11/5/2020 Western      Hawkeye                303       78.55%       85.15%       88.78%       93.07%
                        Mid-
 11/5/2020 Western      Americas               245       73.88%       82.86%       90.20%       95.10%
                        Nevada
 11/5/2020 Western      Sierra                1235       97.57%       98.06%       98.46%       99.51%

 11/5/2020 Western      Northland              139       86.33%       90.65%       92.09%       94.96%
 11/5/2020 Western      Portland              1454       93.12%       93.54%       97.66%       98.90%

 11/5/2020 Western      Salt Lake City        2018       98.17%       98.17%       98.61%       99.31%
 11/5/2020 Western      Seattle               4902       96.61%       96.78%       97.92%       98.49%
           Capital
 11/6/2020 Metro        Atlanta                326       72.09%       86.50%       86.50%       86.50%
           Capital
 11/6/2020 Metro        Baltimore              415       45.78%       66.51%       80.48%       82.89%
           Capital
 11/6/2020 Metro        Capital                286       60.49%       88.81%       90.56%       92.66%
           Capital      Greater S
 11/6/2020 Metro        Carolina               115       62.61%       79.13%       79.13%       82.61%
           Capital
 11/6/2020 Metro        Greensboro             368       54.35%       80.43%       83.42%       84.51%
           Capital      Mid-
 11/6/2020 Metro        Carolinas              235       60.43%       85.96%       86.38%       91.91%
           Capital      Norther
 11/6/2020 Metro        Virginia               323       62.85%       85.14%       88.54%       88.54%
           Capital
 11/6/2020 Metro        Richmond               622       75.40%       90.35%       93.73%       95.02%

 11/6/2020 Eastern      Appalachian             95       43.16%       75.79%       80.00%       82.11%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 36 of 38



                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area        District       Ballot      Ballot       Ballot       Ballot       Ballot

                       Central
 11/6/2020 Eastern     Pennsylvania         715       47.55%       76.78%       87.41%       88.81%

 11/6/2020 Eastern     Kentuckiana           49       71.43%       83.67%       83.67%       85.71%
                       Norther
 11/6/2020 Eastern     Ohio                 308       61.36%       90.26%       93.18%       94.16%

 11/6/2020 Eastern     Ohio Valley          395       54.18%       90.13%       93.67%       93.92%

                       Philadelphia
 11/6/2020 Eastern     Metropo              497       66.60%       82.29%       84.10%       86.72%

 11/6/2020 Eastern     South Jersey         338       71.60%       84.62%       87.57%       89.94%

 11/6/2020 Eastern     Tennessee            183       67.21%       87.43%       87.98%       87.98%

                       Western
 11/6/2020 Eastern     New York             221       66.97%       89.14%       92.31%       96.38%

                       Western
 11/6/2020 Eastern     Pennsylvania         277       67.51%       84.12%       90.61%       93.86%
                       Central
 11/6/2020 Great Lakes Illinois             902       81.82%       94.68%       96.45%       96.90%

 11/6/2020 Great Lakes Chicago             1640       47.74%       53.54%       53.96%       54.27%

 11/6/2020 Great Lakes Detroit              237       58.65%       85.65%       85.65%       86.08%

 11/6/2020 Great Lakes Gateway              144       54.17%       76.39%       78.47%       81.94%
                       Greater
 11/6/2020 Great Lakes Indiana               36       83.33%       88.89%       91.67%       91.67%
                       Greater
 11/6/2020 Great Lakes Michigan             132       65.15%       85.61%       85.61%       85.61%

 11/6/2020 Great Lakes Lakeland              73       65.75%       87.67%       87.67%       89.04%

 11/6/2020 Northeast   Albany               360       88.06%       97.78%       97.78%       98.61%

 11/6/2020 Northeast   Caribbean             10       60.00%       60.00%       60.00%       60.00%
         Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 37 of 38



                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus
                                        Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District        Ballot      Ballot       Ballot       Ballot       Ballot

                        Connecticut
 11/6/2020 Northeast    Valley                202       70.79%       84.16%       95.05%       95.05%
                        Greater
 11/6/2020 Northeast    Boston                381       88.19%       95.28%       95.28%       95.28%

 11/6/2020 Northeast    Long Island           429       67.60%       85.08%       94.41%       96.04%

 11/6/2020 Northeast    New York              616       82.79%       91.07%       92.69%       95.94%

                        Northern
 11/6/2020 Northeast    New England            24       66.67%       87.50%       91.67%       91.67%

                        Northern
 11/6/2020 Northeast    New Jersey            644       82.92%       92.55%       94.88%       95.65%

 11/6/2020 Northeast    Triboro               238       61.34%       75.21%       78.99%       80.25%

 11/6/2020 Northeast    Westchester           270       76.30%       91.11%       92.22%       92.22%

 11/6/2020 Pacific      Bay-Valley            974       89.12%       95.89%       96.20%       97.13%
 11/6/2020 Pacific      Honolulu              206       67.96%       75.73%       78.64%       80.58%

 11/6/2020 Pacific      Los Angeles           902       88.36%       93.24%       93.24%       94.12%

 11/6/2020 Pacific      Sacramento            761       89.88%       96.06%       96.06%       96.98%

 11/6/2020 Pacific      San Diego            1338       85.35%       96.56%       97.01%       98.28%
                        San
 11/6/2020 Pacific      Francisco             411       91.00%       95.86%       96.35%       97.08%

 11/6/2020 Pacific      Santa Ana             449       93.99%       97.77%       98.44%       98.89%
                        Sierra
 11/6/2020   Pacific    Coastal               621       86.63%       93.08%       93.08%       93.40%
 11/6/2020   Southern   Alabama                89       60.67%       87.64%       88.76%       94.38%
 11/6/2020   Southern   Arkansas               14       64.29%       71.43%       71.43%       71.43%
 11/6/2020   Southern   Dallas                110       65.45%       74.55%       75.45%       84.55%

 11/6/2020 Southern     Ft. Worth              34       61.76%       73.53%       73.53%       76.47%

 11/6/2020 Southern     Gulf Atlantic         192       66.67%       93.23%       93.23%       95.31%
 11/6/2020 Southern     Houston                44       65.91%       86.36%       86.36%       93.18%
        Case 1:20-cv-02405-EGS Document 102-2 Filed 11/07/20 Page 38 of 38



                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

 11/6/2020 Southern     Louisiana              107       80.37%       90.65%       90.65%       93.46%

 11/6/2020 Southern     Mississippi             66       78.79%       92.42%       92.42%       95.45%

 11/6/2020 Southern     Oklahoma                65       70.77%       83.08%       83.08%       83.08%

 11/6/2020 Southern     Rio Grande              75       76.00%       88.00%       88.00%       90.67%
                        South
 11/6/2020   Southern   Florida                170       66.47%       93.53%       93.53%       95.88%
 11/6/2020   Southern   Suncoast               292       79.45%       90.07%       90.07%       91.44%
 11/6/2020   Western    Alaska                 118       79.66%       85.59%       88.14%       90.68%
 11/6/2020   Western    Arizona                357       85.43%       91.88%       91.88%       92.16%
                        Central
 11/6/2020 Western      Plains                 108       62.96%       76.85%       77.78%       79.63%

                        Colorado/W
 11/6/2020 Western      yoming                 723       49.24%       78.70%       79.25%       80.08%
 11/6/2020 Western      Dakotas                131       68.70%       79.39%       79.39%       83.97%
 11/6/2020 Western      Hawkeye                115       66.09%       84.35%       84.35%       85.22%
                        Mid-
 11/6/2020 Western      Americas               148       43.92%       87.16%       88.51%       90.54%
                        Nevada
 11/6/2020 Western      Sierra                 340       92.06%       96.47%       96.76%       97.35%

 11/6/2020 Western      Northland               90       68.89%       93.33%       93.33%       93.33%
 11/6/2020 Western      Portland              1010       75.74%       85.45%       96.14%       96.93%

 11/6/2020 Western      Salt Lake City         391       77.49%       93.09%       93.09%       93.86%
 11/6/2020 Western      Seattle               1105       79.00%       92.04%       92.49%       93.39%
